DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16: The “first wheel of the first morotized sub-module” (Line 3) and the “second wheel of the first motorized sub-module” (Line 4) lack clear antecedent basis.
Claim 17:  The “first wheel of the second morotized sub-module” (Line 3) and the “second wheel of the second motorized sub-module” (Line 4) lack clear antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,610,686 to Song et al., which discloses:
Claim 13: A manipulator arm (FIG. 1) for a modular robotic structure comprising:
a base module 110 having a first shaft portion (part of first link base joint connection part 210) extending from a first end of the base [module] and a second shaft portion (part of power transmission device 140) extending from a second end of the base [module], the first and second shaft portions extending in opposite directions along a first rotation axis J1;
a first module 200 coupled to the base module 110 and configured to rotate relative to the base module 110 about the first rotation axis J1, the first module 200 including a first pair of interconnected wheels 215, 324 and a second pair of interconnected wheels 141, 314, the first pair of interconnected wheels 215, 324 having a first wheel 215 fixedly connected with the first shaft portion and a second wheel 324, the second pair of interconnected wheels 141, 314 having a third wheel 141 rotatably mounted on the second shaft portion and a fourth wheel 314; and
a second module 300 coupled to the first module 200 and configured to rotate relative to the first module 200, the second module 300 being drivingly engaged with the fourth wheel 314.
Claim 14: The manipulator arm as defined in 13, wherein the second module 300 includes a fifth wheel 414 drivingly engaged with the second wheel 324.
Claim 15: The manipulator arm as defined in claim 13, comprising a third module 400 coupled to the second module 300 and configured to rotate relative to the second module 300, and the second module 300 includes a third pair of interconnected wheels having a fifth wheel 414 drivingly engaged with the second wheel 324 and a sixth wheel 512 drivingly engaged with the third module 400 (this limitation is interpreted broadly enough for the cited art to read upon it).
Claim 16: The manipulator arm as defined in claim 13, wherein the first module 200 includes a first motorized module 210, and the first wheel 215 of the first pair of interconnected wheels 215, 324 correspond[s] to [a] first wheel of the first motorized module 210, the second wheel 324 of the first pair of interconnected wheels 215, 324 correspond[s] to [a] second wheel 324 of the first motorized module 210.
Claim 17: The manipulator arm as defined in claim 16, wherein the first module 200 includes a second motorized module 140, and the third wheel 141 of the second pair of interconnected wheels 141, 314 correspond[s] to [a] first wheel of the second motorized module 140, the fourth wheel 314 of the second pair of interconnected wheels 141, 314 correspond[s] to [a] second wheel of the second motorized module 140.

Allowable Subject Matter
Claims 19, 21, 23, 26-27, and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 9,610,686 to Song et al. is considered to be the closest prior art.  
Claims 19, 21, 23, 26-27: Song discloses the manipulator arm as defined in claim 13,
wherein the first module 200 has a first compartment defined therein between two spaced-apart longitudinal first arm elements 232.
Song does not disclose wherein the second module 300 is rotatable relative to the first module 200 between a folded position and an extended position, the second module 300 being inserted in the first compartment in the folded position and at least partially positioned outside the first compartment in the extended position.

Song does not disclose the limitations recited in Claims 31-33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658